 Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 1 of 18 PageID 698




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

DAVID LEE WILLIAMS on behalf of
Ronald Alphonso Williams (deceased),

             Plaintiff,

v.                                                   CASE NO. 3:19-cv-1196-MCR

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

           Defendant.
___________________________________/

                 MEMORANDUM OPINION AND ORDER 1

      THIS CAUSE is before the Court on Plaintiff’s appeal of an

administrative decision regarding his application for a period of disability

and disability insurance benefits (“DIB”). 2 Following an administrative

hearing, the assigned Administrative Law Judge (“ALJ”) issued a decision

finding Plaintiff not disabled from April 13, 2016, the alleged disability onset

date, through October 18, 2018, the date of the ALJ’s decision. 3 (Tr. 16-31,



      1The parties consented to the exercise of jurisdiction by a United States
Magistrate Judge. (Doc. 14.)

      2  In the Order granting Plaintiff’s Motion to Substitute Party, the Court
found that Ronald Alphonso Williams’s claim for supplemental security income
(“SSI”) extinguished upon his death. (See Doc. 25 at 3.)

      3 Plaintiff had to establish disability on or before March 31, 2022, his date
last insured, in order to be entitled to a period of disability and DIB. (Tr. 19.)
 Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 2 of 18 PageID 699




39-69, 214.)

       In reaching the decision, the ALJ found that Plaintiff had the following

severe impairments: disorders of the spine, right shoulder osteoarthritis,

diabetes mellitus with peripheral neuropathy, and obesity. (Tr. 22.) The ALJ

further found that Plaintiff had the residual functional capacity (“RFC”) to

perform a reduced range of light work. 4 (Tr. 23.) Then, at step four of the

sequential evaluation process, 5 based on the testimony of the vocational

expert (“VE”) and considering Plaintiff’s RFC, the ALJ determined that

Plaintiff was capable of performing his past relevant work as a security

specialist/guard (DOT number 372.667-034; light, semi-skilled work, with a

Specific Vocational Preparation (“SVP”) of three), because this work did not

require the performance of work-related activities precluded by the RFC. (Tr.

30.)

       Plaintiff is appealing the Commissioner’s decision that he was not

disabled from April 13, 2016 through October 18, 2018. Plaintiff has

exhausted his available administrative remedies and the case is properly



       4 Specifically, the ALJ found that Plaintiff could perform light work with “no
more than frequent reaching, climbing or [sic] ramps and stairs, stooping, kneeling,
and crouching,” and he needed “to avoid more than occasional crawling and
climbing of ladders, ropes, and scaffolds[,] . . . concentrated exposure to extreme
cold, vibration, dangerous machinery, and unprotected heights.” (Tr. 23.)

       5The Commissioner employs a five-step process in determining disability.
See 20 C.F.R. § 404.1520(a)(4).
                                          2
 Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 3 of 18 PageID 700




before the Court. Based on a review of the record, the briefs, and the

applicable law, the Commissioner’s decision is REVERSED and

REMANDED.

      I.    Standard of Review

      The scope of this Court’s review is limited to determining whether the

Commissioner applied the correct legal standards, McRoberts v. Bowen, 841

F.2d 1077, 1080 (11th Cir. 1988), and whether the Commissioner’s findings

are supported by substantial evidence, Richardson v. Perales, 402 U.S. 389,

390 (1971). “Substantial evidence is more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support

a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004). Where the Commissioner’s decision is supported by substantial

evidence, the district court will affirm, even if the reviewer would have

reached a contrary result as finder of fact, and even if the reviewer finds that

the evidence preponderates against the Commissioner’s decision. Edwards v.

Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991); Barnes v. Sullivan, 932 F.2d

1356, 1358 (11th Cir. 1991). The district court must view the evidence as a

whole, taking into account evidence favorable as well as unfavorable to the

decision. Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995); accord Lowery

v. Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (stating the court must

scrutinize the entire record to determine the reasonableness of the

                                       3
 Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 4 of 18 PageID 701




Commissioner’s factual findings).

      II.   Discussion

            A.     The Parties’ Positions

      Plaintiff argues that the ALJ erred in failing to carefully consider and

make specific findings regarding the physical requirements of his past

relevant work and whether he could return to that work. (Doc. 16 at 3, 7.)

Plaintiff asserts that the ALJ did not address his physical limitations or

abilities related to the need to “take down” or “detain” juveniles at the

detention center, which was part of his work as a security specialist/guard.

(Id. at 8 (citing Tr. 279, 281, 50, 55).) Plaintiff acknowledges that while the

ALJ asked the VE “to classify Plaintiff’s past work at the juvenile detention

center, the record is clear that this was done based on the lifting/carrying

limitation provided, which only addressed certain aspects of Plaintiff’s past

work, and resulted [in] a generalized ‘light exertion’ position from the

Dictionary of Occupational Titles (DOT) that bears little resemblance to

Plaintiff’s actual past job.” (Id. (emphasis in original) (citing Tr. 64-65).)

      Plaintiff explains:

      Specifically, according to the DOT, the position provided by the
      [VE] is “GUARD, SECURITY (any industry),” DOT No. 372.667-
      034, a light exertion position that primarily “[g]uards industrial
      or commercial property against fire, theft, vandalism, and illegal
      entry.” Available online at
      https://occupationalinfo.org/37/372667034.html. The description
      of this position in the DOT does contain one reference to the

                                         4
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 5 of 18 PageID 702




    guard’s duties as potentially including: “Warns violators of rule
    infractions, such as loitering, smoking, or carrying forbidden
    articles, and apprehends or expels miscreants.” Id. Otherwise,
    however, the description of the position is clear that the primary
    duties are patrolling, inspection and observation; in fact, later in
    the description the DOT clarifies that the guard would “[s]ound[]
    alarm or call[] police or fire department by telephone in case of
    fire or presence of unauthorized persons.” Id. In contrast,
    Plaintiff notes that the DOT also contains positions such as
    “CORRECTION OFFICER (government ser.),” DOT No. 372.667-
    018, which is a medium exertion position and [is] described as
    follows:
           Guards inmates in penal institution in accordance with
           established policies, regulations, and procedures: Observes
           conduct and behavior of inmates to prevent disturbances
           and escapes. Inspects locks, window bars, grills, doors, and
           gates for tampering. Searches inmates and cells for
           contraband articles. Guards and directs inmates during
           work assignments. Patrols assigned areas for evidence of
           forbidden activities, infraction of rules, and unsatisfactory
           attitude or adjustment of prisoners. Reports observations to
           superior. Employs weapons or force to maintain discipline
           and order among prisoners, if necessary. May escort
           inmates to and from visiting room, medical office, and
           religious services. May guard entrance of jail to screen
           visitors. May prepare written report concerning incidences
           of inmate disturbances or injuries. May be designated
           according to institution as Correction Officer, City Or
           County Jail (government ser.); Correction Officer,
           Penitentiary (government ser.); Correction Officer,
           Reformatory (government ser.). May guard prisoners in
           transit between jail, courtroom, prison, or other point,
           traveling by automobile or public transportation and be
           designated Guard, Deputy (government ser.).
           Available online at
           https://occupationalinfo.org/37/372667018.html.

          Proper classification of Plaintiff’s past work is critical
    because if step 4 is resolved in his favor (i.e. he cannot perform
    his past work) he is entitled to a finding of disability. . . . Here, if
    Plaintiff cannot perform his past work, Grid Rule 202.06 would

                                       5
 Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 6 of 18 PageID 703




      direct a finding of “disabled” even assuming all of the ALJ’s other
      findings. 20 C.F.R. § 404, Subpt. P, App. 2, 202.06 (directing a
      finding of “disabled” for a claimant of advanced age with a high
      school education and no transferable skills).

            . . . The [VE] testified that if an individual was unable to
      apprehend or intervene in the event of a security breach, such as
      breaking a rule, and unable to physically stop or detain the
      person, they would be unable to perform the job of security
      specialist. Tr. 67. Thus, the ALJ’s failure to make specific
      findings regarding the physical demands of Plaintiff’s past
      relevant work and whether he can perform them cannot possibly
      be harmless error based on the vocational testimony.

(Doc. 16 at 9-11 (footnote omitted).)

      Defendant responds that substantial evidence supports the ALJ’s

decision because: (1) the ALJ properly obtained information regarding the

physical demands of Plaintiff’s past relevant work from the VE and the DOT;

(2) Plaintiff failed to prove he could not perform the job as generally

performed in the national economy; and (3) to the extent Plaintiff argues that

the job of a security guard (DOT No. 372.667-034) was not the correct

classification of his past relevant work and that the ALJ did not analyze

whether Plaintiff’s prior work was past relevant work, Defendant points out

that these issues were not raised at the hearing or in correspondence to the

ALJ. (Doc. 17 at 5-8.) As such, Defendant argues, Plaintiff has failed to meet

his burden of proving that he could not perform his past relevant work as a

security guard as generally performed in the national economy. (Id. at 8-9.)

      In his Reply, Plaintiff explains that “while a VE or the DOT can be

                                        6
 Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 7 of 18 PageID 704




consulted to determine whether a claimant can perform a job based on their

RFC, the ALJ making the findings of fact regarding the RFC and the specific

‘physical and mental demands of the past job/occupation’ is a necessary

precursor to this consultation.” (Doc. 20 at 2.) Thus, “if an ALJ does not

properly formulate an RFC or make accurate findings regarding the past

work, testimony of a VE or an inaccurate/irrelevant DOT description cannot

be relied upon as substantial evidence to support a denial.” (Id. at 3.)

Plaintiff adds:

        The same applies to Defendant’s argument that the ALJ may rely
        on information contained in the DOT and testimony from the VE
        to find Plaintiff could perform the job[] of security guard as
        generally performed under the RFC. . . . This argument fails to
        address the missing precursor analysis from the ALJ: an ALJ
        must necessarily determine what the claimant’s actual work was
        before it can be determined how the position is generally
        performed in the economy. . . . An ALJ is certainly not permitted
        to ignore the most physically demanding part of [the] job
        (particularly where, as here, the claimant repeatedly discussed it
        as a primary function); again, there is no disagreement that
        Plaintiff did in fact have to take down and detain individuals, yet
        this is clearly not part of the DOT description of security guard.

(Id.)

        Plaintiff also addresses Defendant’s argument that the issue of

misclassification of his past work has been waived, by stating:

        Any argument that [Plaintiff] is foreclosed from raising the issue
        presently before this Court on the basis that he failed to raise all
        of his concerns with respect to the [VE’s] testimony at the hearing
        is unreasonable simply because it is impossible to do. [Plaintiff
        and his counsel did not have knowledge prior to the hearing what

                                         7
 Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 8 of 18 PageID 705




      the VE’s testimony would be. Plaintiff was not given prior notice
      of the ALJ’s “finding of fact as to the physical and mental
      demands of the past job/occupation,” nor was any proposed DOT
      code provided. In fact, it bears noting that the Agency had
      previously described his job as a “Youth Care Worker” (with no
      associated DOT code provided). Tr. 78; 89; 105; 119.] In addition
      to there being no advance notice of what the ALJ’s findings or
      VE’s testimony would be, the impracticality of such is also
      quickly demonstrated by consideration of the DOT itself. The
      DOT is a copious document containing narrative descriptions of
      over 12,000 jobs. In addition to these often-lengthy descriptions,
      each job described in the DOT contains seven additional
      descriptors related to the exertion level, skill level, and
      educational levels required to perform each job. And, the DOT
      has a companion volume, The Selected Characteristics of Jobs
      Described in the Dictionary of Occupational Titles, which sets
      forth an additional twenty descriptors related to the requirements
      of each job in the DOT, including postural requirements, hand
      use requirements (reaching, handling, fingering), and
      environmental requirements (dust, fumes, noises, hazards,
      heights, etc.). . . . All of this, however, is secondary to the fact
      that the ALJ’s factual findings weren’t confirmed until the
      decision itself was issued, at which point Defendant
      acknowledges the issue was raised to the Appeals Council.

(Doc. 20 at 4-5 (emphasis in original).)

            B.    Relevant Record Evidence and Administrative
                  Findings

      In his Work History Report dated August 15, 2016, Plaintiff reported to

the Social Security Administration that he worked as a “direct care worker

(staff)” at a juvenile center from 2005 to 2008. (Tr. 275.) Plaintiff also

reported that the heaviest weight lifted on the job was 20 pounds and that he

would “lift only when needed, basically . . . when having different functions.”

(Tr. 279.) He described the job as follows:

                                           8
 Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 9 of 18 PageID 706




      I had to help get them up in the morning to go eat breakfast[,]
      then back to the dorm, watch them in class to make sure there is
      no fighting or disrespecting the teacher, help with recess outside
      and to make sure no one was trying to escape or find anything
      outside that they can use to make [a] weapon to use against
      others because fights and riot[s] break out and I have to help
      break it up and many time[s] have to take them down or detain
      them from hurting staff and others as well as themselves. I had
      to stand and walk around on the dorm, outside, cafeteria, [sic]
      this was down [sic] everyday [sic] all the time[,] also had to assist
      them in washing clothes and taking them to get their
      med[ication]s.

(Tr. 279, 281.)

      In his Work Background form, dated October 2, 2018, Plaintiff reported

to the Social Security Administration that he worked at Hastings Youth

Academy from 2003 to 2006. (Tr. 324.) His duties included watching

juveniles inside the dorm and outside, doing “take downs when [they were]

fighting or rioting,” and accompanying them to lunch, physical education, and

[to] get[] their medications. (Id.)

      In October of 2018, 6 Plaintiff testified at the administrative hearing

before the ALJ. At the outset of the hearing, his counsel advised that

Plaintiff’s past relevant work may have been mischaracterized as “he may


      6  The exact date of the hearing is unclear. According to Plaintiff, it took place
on October 24, 2018 (Doc. 16 at 1); according to Defendant, the ALJ “held a hearing
on March 18, 2019, and subsequently issued a decision on October 18, 2018” (Doc.
17 at 1); according to the ALJ, the hearing took place on October 4, 2018 (Tr. 19);
and, finally, according to the transcript of the hearing, it took place on March 18,
2019 (Tr. 39, 41, 69). Because the ALJ’s decision was dated October 18, 2018 (Tr.
31), the hearing must have occurred prior to that date, likely on October 4, 2018 as
stated in the ALJ’s decision.
                                           9
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 10 of 18 PageID 707




have done all medium work.” (Tr. 41.) Then, the ALJ questioned Plaintiff

regarding his past work as a security guard:

     Q.     And what were you doing there [referring to the juvenile
     center in Hastings, Florida] for work?
     A.     I was more like a guard . . . on the dorms that would watch
     over students to make sure they don’t start fighting, or anything
     like that. It would require taking them down, and different
     things like that there.
     Q.     Okay. Is that a dorm? What kind of dorm?
     A.     It’s the Hastings Youth Academy.
     Q.     Okay.
     A.     It’s like a detention center.
     ...
     Q.     Okay. So when you say you’re watching them, you’re a
     monitor, or –
     A.     No, no, I’m actually standing there while they’re in the
     dorm, whatever they’re doing, just watching them.
     ...
     Q.     Okay. So watching them during their recreation time?
     A.     Yes, when we go out to recreation, we have to watch and
     make sure that they’re not trying to do anything, you know, slick,
     or either start fights, anything like that there.
     Q.     Okay. So is that all you did was just watch them?
     A.     Yeah, we did that, and then when they went to class, we
     had to go in the class with them to make sure that they didn’t get
     out of hand because anytime they got out of hand, because fights
     can break out at any time, you have to detain them.
     Q.     Okay. Why did you leave that job?
     A.     I got hurt, got hurt. One of the clients – one of the young
     men in there was fighting with me when I was trying to get him
     inside the – inside his room.
     ...
     Q.     Okay. Okay. Now, when you described the job that you did at
     the detention center . . . to Social Security, . . . you told them that the
     heaviest thing that you lifted on that job was 20 pounds, is that correct?
     A.     Twenty pounds?
     Q.     Um-hum.
     A.     I know the clients – I mean, the – I don’t know. I don’t think I –
     did I say that?

                                      10
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 11 of 18 PageID 708




      Q.   Yes.
      A.   Because I know the boys, you know, that when we have to take
      them down, they weigh more than 20 pounds.

(Tr. 49-50, 55.)

      The VE also testified at the hearing regarding Plaintiff’s past work as a

security specialist (or direct care worker) at the detention center, noting that

“the state didn’t give [him] a [DOT] number for that, but they had it as youth

care worker.” (Tr. 64.) In response to Plaintiff’s counsel’s questioning, the

VE testified that this job could not be performed by someone who would be

physically unable to intervene in the event of a security breach. (Tr. 67.) The

VE also stated that Plaintiff had no transferable skills to other light work.

(Tr. 66.)

      On October 18, 2018, the ALJ issued her decision. (Tr. 31.) As part of

the RFC determination, the ALJ noted Plaintiff’s testimony that “he

previously worked as a guard in a juvenile detention center, watching over

students during their recreation periods and going into classes with them,”

but he had to “stop[] working because he was hurt in a fight with a student.”

(Tr. 24.) Then, at step four of the sequential evaluation process, based on the

VE’s testimony and considering Plaintiff’s RFC of reduced range of light

work, the ALJ determined that Plaintiff was capable of performing his past

relevant work as a security specialist/guard (DOT number 372.667-034; light,

semi-skilled work, with an SVP of three), because this work did not require

                                       11
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 12 of 18 PageID 709




the performance of work-related activities precluded by the RFC. (Tr. 30.)

The ALJ explained:

        The [VE] testified that the claimant’s [RFC] would allow
        performance of his past work as a security specialist/guard.
        Based on the testimony of the [VE], I find that the claimant is
        able to perform [his] past relevant work as security
        specialist/guard, described by the claimant as a direct care
        worker for a juvenile detention center (Exhibit 5E). The claimant
        told the Social Security Administration that he performed this job
        from 2005-2008, and his earnings record documents that this job
        was performed at the presumptive level of substantial gainful
        activity (Exhibits 8D, 5E).
        In comparing the claimant’s [RFC] with the physical demands of
        this work, I find that the claimant is able to perform it as
        generally performed.

(Id.)

        On November 8, 2018, Plaintiff appealed the ALJ’s unfavorable

decision to the Appeals Council. (Tr. 332-33.) The letter stated, in relevant

part:

        The ALJ erred at Step 4 when he returned [the] claimant to his
        Past Relevant Work of “security specialist.” Although the RFC
        specifically directed that the claimant needed to avoid “hazards,”
        the ALJ improperly accepted [the VE’s] testimony that [the]
        claimant could do his previous job of guard in a juvenile detention
        center. Review of the claimant’s work history report clearly
        shows that he was responsible for breaking up fights, checking
        spaces for items which might be used as weapons and walking
        around the dorm outside every day. In fact, Mr. Williams filed
        his claim secondary to being injured on the job breaking up a
        fight between two juveniles. Accordingly, the claimant’s past
        relevant work clearly exceeded the RFC, and [the] claimant
        should be found disabled as directed by Medical Vocational Rule
        202.06.


                                        12
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 13 of 18 PageID 710




(Id.)

             C.    Analysis

        The Court finds that the ALJ’s decision is not supported by substantial

evidence. First, the Court is not persuaded that the issue of misclassification

of Plaintiff’s past relevant work has been waived. As stated earlier, this issue

was mentioned at the administrative hearing and in the letter to the Appeals

Council and was more fully developed in Plaintiff’s brief before this Court.

As Plaintiff explains, he did not know, prior to the hearing, what the VE’s

testimony would be, what the ALJ’s findings of fact as to the physical

demands of his past relevant work would be, or what DOT code would be

used for his past work, particularly since the Agency had previously

described Plaintiff’s past relevant work as a “Youth Care Worker” for which it

had failed to provide a DOT code. Under these circumstances, it would be

unreasonable to expect Plaintiff’s attorney to be familiar, at the time of the

hearing, with the classification of all 12,000 plus jobs listed in the DOT and

its companion volume in order to be adequately prepared to raise this issue

prior to seeing any of the ALJ’s factual findings, which were confirmed only

when the decision was issued.

        Further, while it is undisputed that an ALJ may rely on information in

the DOT and testimony from a VE to determine whether a claimant can

perform his past relevant work as usually performed in the national

                                       13
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 14 of 18 PageID 711




economy, 7 it must first be determined what the physical and mental

requirements of that work actually are. See SSR 82-62 (“In finding that an

individual has the capacity to perform a past relevant job, the determination

or decision must contain among the findings the following specific findings of

fact: 1. A finding of fact as to the individual’s RFC. 2. A finding of fact as to

the physical and mental demands of the past job/occupation. 3. A finding of

fact that the individual’s RFC would permit a return to his or her past job or

occupation.”) (emphasis added); Woods v. Astrue, No. 8:08-cv-1095-T-TBM,

2009 WL 2242611, *7 (M.D. Fla. July 27, 2009) (stating that “the ALJ has the

duty to fully investigate and make explicit findings as to the physical and

mental demands of a claimant’s past relevant work and to compare that with

what the claimant [him]self is capable of doing before [the ALJ] determines

that [h]e is able to perform [his] past relevant work”) (internal citations and

quotation marks omitted). As stated in SSR 82-62:

      The claimant is the primary source for vocational documentation,
      and statements by the claimant regarding past work are

      7  See 20 C.F.R. § 404.1560(b)(2) (stating that a VE may offer evidence
“concerning the physical and mental demands of a claimant’s past relevant work,
either as the claimant actually performed it or as generally performed in the
national economy,” which “may be helpful in supplementing or evaluating the
accuracy of the claimant’s description of his past work” and, also, the VE “may offer
expert opinion testimony in response to a hypothetical question about whether a
person with the physical and mental limitations imposed by the claimant’s medical
impairment(s) can meet the demands of the claimant’s previous work”); SSR 82-61,
1982 WL 31387 (“The . . . [DOT] descriptions can be relied upon—for jobs that are
listed in the DOT—to define the job as it is usually performed in the national
economy.”) (emphasis in the original).
                                         14
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 15 of 18 PageID 712




      generally sufficient for determining the skill level, exertional
      demands and non[-]exertional demands of such work.
      Determination of the claimant’s ability to do [past relevant work]
      requires a careful appraisal of (1) the individual’s statements as
      to which past work requirements can no longer be met and the
      reason(s) for his or her inability to meet those requirements; (2)
      medical evidence establishing how the impairment limits ability
      to meet the physical and mental requirements of the work; and
      (3) in some cases, supplementary or corroborative information
      from other sources such as employers, the [DOT], etc., on the
      requirements of the work as generally performed in the economy.

SSR 82-62.

      Here, the DOT describes the job of a security guard, in relevant part, as

follows:

      Guards industrial or commercial property against fire, theft,
      vandalism, and illegal entry, performing any combination of
      following duties: Patrols, periodically, buildings and grounds of
      industrial plant or commercial establishment, docks, logging
      camp area, or work site. Examines doors, windows, and gates to
      determine that they are secure. Warns violators of rule
      infractions, such as loitering, smoking, or carrying forbidden
      articles, and apprehends or expels miscreants. . . . May be
      deputized to arrest trespassers.

DOT 372.667-034, 1991 WL 673100 (emphasis added). According to this

description, the job of a security guard involves guarding property, rather

than people, which makes it distinguishable from the duties of Plaintiff’s past

relevant work at the juvenile detention center where he was responsible for

guarding juveniles and ensuring their safety and the safety of others. While

the job of a correction officer (DOT 372.667-018), which involves guarding

inmates in penal institutions and is a medium exertion position, seems to

                                      15
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 16 of 18 PageID 713




resemble the duties of Plaintiff’s past work, that job was never considered or

discussed by the ALJ or the VE.

      Also, the VE testified that the job of a security specialist/guard (DOT

372.667-034) could not be performed by someone who would be unable to

intervene in the event of a security breach. 8 (Tr. 67.) Yet, the ALJ found

that Plaintiff was capable of performing that job, as generally performed in

the economy, because it did not require the performance of work-related

activities precluded by the RFC. (Tr. 30.) It is unlikely that the ALJ would

have reached the same conclusion if her findings about the physical demands

of Plaintiff’s past work included the ability to take down and detain

individuals weighing more than 20 pounds, which was part of Plaintiff’s job

duties. See Simpson v. Comm’r of Soc. Sec., 423 F. App’x 882, 884 (11th Cir.

Apr. 14, 2011) (per curiam) (“The ALJ must consider all the duties of the

claimant’s past work and evaluate the claimant’s ability to perform them in

spite of his impairments.”) (emphasis added).

      The ALJ here did not make explicit findings regarding the physical

demands of Plaintiff’s past work. Because the Court may not engage in fact-


      8   The job of a security guard requires the ability to “apprehend[] or expel[]
miscreants,” DOT 372.667-034, 1991 WL 673100, and, if Plaintiff is unable to
perform such functions, he would be unable to perform this job as usually performed
in the economy. Also, the job of a correction officer involves use of “weapons or force
to maintain discipline and order among prisoners,” DOT 372.667-018, and if
Plaintiff is unable to perform such functions, he would be unable to perform that
job, too.
                                          16
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 17 of 18 PageID 714




finding and the ability to take down and detain individuals appears to be one

of the main functions of Plaintiff’s past relevant work, which puts it in the

medium exertion category, this case will be remanded to the ALJ for explicit

findings regarding the physical demands of Plaintiff’s past relevant work and

for proper classification of such work. Further, under the circumstances

described here, the ALJ’s failure to make explicit findings regarding the

physical demands of Plaintiff’s past work does not seem to be harmless error.

Cf. Woods, 2009 WL 2242611, *8 n.15 (finding any error in relying on the

DOT was harmless, even though the job description set forth in the DOT

“may not best describe Plaintiff’s work as a cook,” because the other cook-type

jobs in the DOT were similar in that they were medium exertion jobs).

      Accordingly, it is ORDERED:

      1.    The Commissioner’s decision is REVERSED and REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings

consistent with this opinion.

      2.    The Clerk of Court is directed to enter judgment accordingly,

terminate any pending motions, and close the file.

      3.    In the event that benefits are awarded on remand, any § 406(b)

or § 1383(d)(2) fee application shall be filed within the parameters set forth

by the Order entered in In re: Procedures for Applying for Attorney’s Fees

Under 42 U.S.C. §§ 406(b) & 1383(d)(2), Case No.: 6:12-mc-124-Orl-22 (M.D.

                                       17
Case 3:19-cv-01196-MCR Document 26 Filed 02/11/21 Page 18 of 18 PageID 715




Fla. Nov. 13, 2012). This Order does not extend the time limits for filing a

motion for attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. §

2412.

        DONE AND ORDERED at Jacksonville, Florida, on February 11,

2021.




Copies to:

Counsel of Record




                                      18
